Citation Nr: 0840897	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  03-05 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for bilateral 
patellofemoral pain syndrome.

5.  Entitlement to service connection for a right foot drop, 
to include a sciatic nerve disorder.

6.  Entitlement to an initial rating greater than 20 percent 
for left lower extremity weakness due to nerve root 
compression.

7.  Entitlement to an initial rating greater than 20 percent 
for a lumbosacral spine disability.

8.  Entitlement to an initial rating greater than 10 percent 
for a right hip disability.

9.  Entitlement to an initial rating greater than 10 percent 
for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from March 1981 to November 
1989 and from January 1992 to June 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which granted, in pertinent 
part, the veteran's claims of service connection for a lumbar 
spine disability (characterized as herniated nucleus pulpous 
L4-5, L5-S1), assigning a 20 percent rating effective July 1, 
2000, and for bilateral hip disabilities (characterized as 
degenerative joint disease of the left and right hip), 
assigning a 10 percent rating to his each hip effective 
July 1, 2000, and also denied the veteran's claims of service 
connection for a left leg disability (characterized as 
quadriceps muscle strain of the left leg), a right shoulder 
disability, and for bilateral patellofemoral pain syndrome.  
The veteran disagreed with this decision in October 2002, 
seeking higher initial ratings for his service-connected 
lumbar spine and bilateral hip disabilities and disagreeing 
with the denial of service connection for a left leg 
disability, a right shoulder disability, and for bilateral 
patellofemoral pain syndrome.  He perfected a timely appeal 
on these claims in March 2003 and requested an RO hearing 
which was held in September 2003.

This matter also is on appeal of a February 2004 rating 
decision in which the RO granted the veteran's service 
connection claim for left lower extremity weakness due to 
nerve root compression, assigning a 10 percent rating 
effective July 1, 2000, and also denied the veteran's service 
connection claim for sinusitis.  The veteran disagreed with 
this decision in March 2004, seeking a higher initial rating 
for his service-connected left lower extremity weakness and 
service connection for sinusitis.  He requested a Travel 
Board hearing in February 2005.  He perfected a timely appeal 
in December 2005 when he provided personal testimony at his 
Travel Board hearing before the undersigned at the RO.

In July 2006, the Board remanded the veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.  In this remand, the Board 
noted that, although the RO had granted service connection 
for left lower extremity weakness due to nerve root 
compression, the issue of entitlement to service connection 
for right foot drop, to include a sciatic nerve disorder, 
remained on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent medical evidence shows that the veteran's 
current sinusitis is not related to active service or any 
incident of such service.

3.  There is no evidence of any current left leg disability 
which could be attributed to active service.

4.  There is no evidence of any current right shoulder 
disability which could be attributed to active service.

5.  There is no evidence of any current bilateral 
patellofemoral pain syndrome which could be attributed to 
active service; the veteran's complaints of bilateral 
patellofemoral pain do not constitute a disability for VA 
purposes.

6.  The veteran's service medical records show no complaints 
of or treatment for a right foot drop, to include a sciatic 
nerve disorder, at any time during active service.

7.  There is no evidence of any current right foot drop, to 
include a sciatic nerve disorder, which could be attributed 
to active service.

8.  The veteran's service-connected left lower extremity 
weakness due to nerve root compression is manifested by, at 
worst, moderate incomplete paralysis of the sciatic nerve.

9.  The veteran's service-connected lumbar spine disability 
is manifested by, at worst, moderately disabling arthritis or 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; there is no 
evidence of forward flexion of the cervical spine to 
15 degrees or less, forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable or unfavorable 
ankylosis of the entire cervical or thoracolumbar spine.

10.  The veteran's service-connected right hip disability is 
manifested by, at worst, thigh flexion limited to 45 degrees.

11.  The veteran's service-connected left hip disability is 
manifested by, at worst, thigh flexion limited to 45 degrees.


CONCLUSIONS OF LAW

1.  Service connection for sinusitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Service connection for a left leg disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  Service connection for bilateral patellofemoral pain 
syndrome is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).

5.  Service connection for a right foot drop, to include a 
sciatic nerve disorder, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).

6.  The criteria for an initial rating greater than 
20 percent for left lower extremity weakness due to nerve 
root compression are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Code (DC) 8520 (2008).

7.  The criteria for an initial rating greater than 
20 percent for a lumbar spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, DC 5292 (prior to September 26, 
2003); 38 C.F.R. §§ 4.71a, DC 5242 (effective September 26, 
2003).

8.  The criteria for an initial rating greater than 
10 percent for a right hip disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, DC 5003-5252 (2008).

9.  The criteria for an initial rating greater than 
10 percent for a left hip disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, DC 5003-5252 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided the veteran with VCAA notice in 
June 2001, June and November 2002, January, February, and 
March 2004, and in July 2006.  The June 2001 VCAA notice was 
provided prior to the February 2002 rating decision which 
granted the veteran's claims of service connection for a 
lumbar spine disability and for bilateral hip disabilities 
and also denied the veteran's claims of service connection 
for a left leg disability, a right shoulder disability, and 
for bilateral patellofemoral pain syndrome; thus, this notice 
was timely with respect to these claims.  The June and 
November 2002 and January 2004 VCAA notice also was provided 
prior to the February 2004 RO decision which granted service 
connection for left lower extremity weakness due to nerve 
root compression and also denied service connection for a 
right foot drop, to include a sciatic nerve disorder, and for 
sinusitis.  The July 2006 VCAA notice letter also provided 
the veteran with notice of the Dingess requirements.  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  The veteran has not alleged any 
prejudice as a result of the untimely notification nor has 
any been shown.  As all of the veteran's claims are denied 
herein, no new disability ratings or effective dates for an 
award of benefits will be assigned.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess, 19 Vet. App. at 473.

The veteran's higher initial rating claims for left lower 
extremity weakness due to nerve root compression, for a 
lumbar spine disability, and for right and left hip 
disabilities are "downstream" elements of the RO's grant of 
service connection for each of these disabilities in the 
currently appealed rating decisions issued in February 2002 
and in February 2004.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  For an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  As noted above, in 
June 2001, June and November 2002, January, February, and 
March 2004, and in July 2006, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.    

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the February 2002 and February 2004 
rating decisions were fully favorable to the veteran on the 
issues of service connection for left lower extremity 
weakness due to nerve root compression, a lumbar spine 
disability, and right and left hip disabilities, and because 
the veteran's higher initial rating claims all are being 
denied, the Board finds no prejudice to the veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  In Dingess, the United States Court of Appeals for 
Veterans Claims (Veterans Court) held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for 
higher initial ratings for left lower extremity weakness due 
to nerve root compression, a lumbar spine disability, and for 
right and left hip disabilities originates, however, from the 
grant of service connection for these disabilities.  
Consequently, Vazquez-Flores is inapplicable to these claims.  
As noted above, VA provided the veteran with Vazquez-Flores 
notice in July 2006.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the veteran's service connection claims for 
sinusitis, a left leg disability, a right shoulder 
disability, bilateral patellofemoral pain syndrome, and for a 
right foot drop, to include a sciatic nerve disorder, the 
Board finds that the standards of McLendon have not been met.  
The veteran has been provided with VA examinations to 
determine the current nature and severity of his service-
connected left lower extremity weakness, lumbar spine 
disability, and right and left hip disabilities.  Thus, the 
Board concludes that additional examinations are not 
necessary.  And, as VA has fulfilled the duty to notify and 
assist to the extent possible, the Board can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

The veteran contends that he incurred sinusitis, a left leg 
disability, a right shoulder disability, bilateral 
patellofemoral pain syndrome, and a right foot drop, to 
include a sciatic nerve disorder, during his second period of 
active service from January 1992 to June 2000.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

A review of the veteran's service medical records indicates 
that, on periodic physical examination in August 1991, 
clinical evaluation was normal except for several tattoos.  

On periodic physical examination in March 1992, the veteran 
denied all relevant medical history.  Clinical evaluation was 
normal with no significant changes noted since his last 
examination.  

On outpatient treatment in November 1992, the veteran 
complained of left leg muscle pain which had lasted for 
1 day.  He reported injuring his left leg while running the 
day before.  His pain was 6/10 on a pain scale.  He denied 
any prior history of left leg pain.  Objective examination 
showed no edema, erythema, or ecchymosis on either leg, 
tenderness to palpation in the left leg, and a good range of 
motion in both legs.  The assessment was left leg quadriceps 
muscle strain.

In April 1993, the veteran complained of right shoulder pain 
following a hyperextension injury while playing basketball.  
His pain was 8/10 on a pain scale.  He denied any history of 
right shoulder pain.  Objective examination showed no edema, 
erythema, or ecchymosis at the site of the injury, tenderness 
to palpation in the right shoulder, a limited range of motion 
in the right shoulder due to complaints of pain, and good 
sensation, reflexes, and pulse.  The assessment was right 
shoulder sprain.

On outpatient treatment in October 1993, the veteran 
complained of yellowish nasal discharge and reported a 
history of sinus problems for 7 years.  Objective examination 
showed tenderness to palpation at the maxillary sinuses and a 
benign throat.  The assessment was clinical sinusitis.

On periodic physical examination in June 1994, the veteran 
denied all relevant medical history.  Clinical evaluation was 
normal except for several tattoos.

On outpatient treatment in February 1995, the veteran 
complained of chest pain between the breast area.  His pain 
was sharp in nature and non-radiating.  It was not associated 
with shortness of breath, nausea, or vertigo.  Objective 
examination showed clear lungs and tenderness to palpation in 
the chest.  The impression was muscular pain and sinusitis.

In July 1995, the veteran reported to a Naval Hospital 
emergency room complaining of continuous right side upper 
chest and shoulder pain for the past 3 days.  Objective 
examination showed a clear chest bilaterally, a tender right 
pectoral muscle, and a full range of motion in the right 
shoulder.  X-rays were negative.  The assessment was chest 
wall pain.

On periodic physical examination in August 1996, the veteran 
denied all relevant medical history.  Clinical evaluation was 
normal except for two tattoos.

On outpatient treatment in August 1997, the veteran 
complained of right knee pain which had lasted for the past 
2 days.  He denied any traumatic or twisting injury or any 
history of right knee problems.  Objective examination showed 
ambulation with an antalgic gait, mild pre-patellar 
tenderness to palpation, no edema or effusion, a full range 
of motion in the right knee, and no laxity.  The assessment 
was patellofemoral syndrome.

On outpatient treatment in March 1998, the veteran complained 
of congestion which had lasted for 1 week and a possible 
sinus infection.  The veteran denied any history of chronic 
sinus problems.  Objective examination showed a reddened 
nose, dry mucosa, and no exudate or erythema in the throat.  
The impression was sinusitis, chronic versus acute.

In April 1999, the veteran complained of bilateral foot 
problems of tingling and no feeling which had lasted for 
1 year, a right knee strain which had occurred 1 month 
earlier while playing basketball, and left foot dragging 
which had lasted for 1 year.  He reported a 1-year history of 
progressive numbness/tingling in both feet with exercise.  He 
denied any pain or weakness although he observed that his 
left foot "seems to 'drag' with exercise."  His history of 
right patellofemoral pain syndrome was noted.  Objective 
examination showed an obvious limp on the left, the left foot 
appeared to drag intermittently, and intact sensation on the 
dorsal foot and soles bilaterally.  The assessment was lower 
extremity neurological signs/symptoms with the possibilities 
including glucose intolerance, spinal stenosis, and a hip 
joint problem.

In July 1999, the veteran was treated at a Naval Hospital 
emergency room for complaints of right shoulder pain 
following a motor vehicle accident.  The veteran denied any 
loss of consciousness, chest pain, shortness of breath, or 
vision changes.  He was wearing a seat belt at the time of 
the accident when his car was hit on the passenger side by 
another car.  He also denied any paresthesias or weakness in 
the right upper extremity.  Objective examination of the 
right shoulder showed no deformity, bruise, mild tenderness 
to palpation in the post-deltoid area, a full range of 
motion, 5/5 strength in the biceps/triceps/grip, increased 
pain on abduction above 90 degrees, and grossly normal 
sensation.  The impression was right upper extremity muscle 
strain with no signs of skeletal injury or neurological 
injury.

On outpatient treatment in January 2000, the veteran 
complained of abnormal gait, weakness in the left leg, and 
left foot drop.  He had a long history of left leg/foot 
symptoms with significant worsening in the past year and a 
half.  He denied any symptoms in the right leg, generalized 
weakness, upper extremity symptoms, or other neurological 
symptoms.  Objective examination showed an obvious gait 
abnormality, intact cranial nerves, 5/5 strength in the left 
lower extremity, decreased pinprick sensation in a stocking 
distribution in the left foot, and decreased proprioception 
in the left foot.  The assessment was chronic left foot/leg 
weakness with sensory abnormalities

The post-service medical evidence shows that, on VA sinus 
examination in August 2001, the veteran complained of chronic 
sinus problems for the past 10 years.  His sinus problems 
worsened during the fall season.  He denied any history of 
injury to the sinuses or nose.  When his sinus problems 
worsened, he experienced difficulty breathing through the 
nostrils but otherwise had no history of shortness of breath.  
He was not taking any current medications for his sinuses.  
Physical examination showed no evidence of any nasal 
obstruction, no tenderness over the sinuses, and no purulent 
discharge or crusting.  X-rays of the sinuses showed no 
evidence of increased opacification, air-fluid level, or 
mucoperiosteal thickening of the paranasal sinuses to 
indicated acute sinusitis.  The radiologist's impression was 
no acute sinusitis.  The examiner's impression was chronic 
rhinitis, probable allergic rhinitis.

On VA joints examination in August 2001, the veteran's 
complaints included discomfort in the left hip and left knee, 
trouble walking and running, and pain in the feet when he 
runs.  The VA examiner stated that he had reviewed briefly 
copies of medical records "brought with the veteran."  The 
veteran reported that, when he tried to play basketball, 
"the left leg 'feels slow and drags a little bit.'"  
Physical examination showed a slightly unsteady and stiff 
gait, especially on the left side in the area of the hip, no 
plantar tenderness in the feet, no tenderness over the great 
toes of the feet, and no calcaneal tenderness in the feet.  
Physical examination of the knees showed an entirely normal 
examination without any swelling or effusion, no tenderness 
in the knee joints, no pain on patellar compression, and a 
full range of flexion and extension not associated with any 
pain or crepitus.  X-rays of the feet showed a mild hallux 
valgus deformity of the both feet, flexion deformities of the 
dorsal interphalangeal (DIP) joints of the second-fifth toes 
bilaterally.  X-rays of the knees were within normal limits.  
The impressions included bilateral knee pain, left greater 
than right, with mild functional loss.

On VA outpatient treatment in May 2002, the veteran's 
complaints included a sinus problem.  Objective examination 
showed a clear chest, nasal congestion, and his throat was 
not injected.  The assessment included chronic sinusitis.

In August 2002, the veteran complained of foot drop.  
Objective examination showed intact sensation, manual muscle 
strength 4/5 bilaterally, and a steppage gait.  The 
assessment was mild bilateral foot drop.

In February 2003, the veteran complained of clear post-nasal 
drip and throat irritation.  Objective examination showed 
boggy turbinates, no erythema or exudates in the pharynx, and 
transillumination of sinuses. The assessment included 
sinusitis.

On private outpatient treatment with R.J.B., M.D. (Dr. R.B.) 
in August 2003, the veteran's complaints included left foot 
dragging.  Physical examination showed no clubbing, cyanosis, 
or edema in the extremities, 5/5 motor strength in all 
extremities, intact vibration sensation, all gait testing 
within normal limits.  The impressions included left leg 
weakness and impaired dorsiflexion on the left.

In a September 2003 letter, J.McC., Jr., M.D. (Dr. J.M.), 
stated that he had examined the veteran and reviewed his 
service medical records "dating back to 1996."  He noted 
that the veteran began dragging his left foot in 1997.  "He 
apparently has continued to have decline in use of the left 
leg.  He currently ambulates with a significant limp 
involving the left leg and with some degree of difficulty."  
The veteran also had a left foot drop related to lumbosacral 
disc problems.  The veteran had limited movement involving 
the left lower extremity.  

The veteran testified at his RO hearing in September 2003 
that he had been informed by the Navy that certain of his 
service medical records from his first period of active 
service had been lost or could not be located.  

On VA joints examination in December 2003, the veteran's 
complaints included bilateral foot drop, left greater than 
right, and instability.  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
Physical examination showed walking on the tips of his toes 
with slight instability, an ability to walk on his heels, 
patella testing 2/2 bilaterally, and no evidence of foot drop 
bilaterally.  The VA examiner opined that, because the 
veteran was able to walk on his toes with slight unsteadiness 
which would not be possible with bilateral foot drop, there 
was no evidence of bilateral foot drop on physical 
examination.

On VA outpatient treatment in December 2005, the veteran 
complained of "laborious" walking secondary to pain from a 
bilateral foot drop which had worsened.  Physical examination 
showed an ability to walk on his toes and his heels with some 
difficulty, motor strength 5/5, and intact sensation.

In February 2007, the veteran complained of sinusitis which 
had lasted for 3 days with sneezing and a cough with pale 
yellow discharge.  Objective examination showed a clear 
pharynx, erythematous nasal mucosa, no exudate, and clear 
lungs bilaterally.  The assessment was sinusitis.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
sinusitis.  Although it is unfortunate that some of the 
veteran's service medical records from his first period of 
active service are not available for review, the veteran's 
service medical records from his second period of active 
service show that he was treated for complaints of sinusitis 
in October 1993, February 1995, and in March 1998.  In March 
1998, the veteran also denied any history of chronic sinus 
problems.  Repeated periodic physical examination of the 
veteran during active service showed no history or clinical 
evidence of sinusitis.  It appears that the veteran's 
complaints of sinusitis were resolved with in-service 
treatment.  Following service separation, the veteran first 
complained of sinusitis in August 2001, or more than 1 year 
after his service separation in June 2000, when x-rays showed 
no acute sinusitis and the VA examiner diagnosed chronic 
rhinitis and probable allergic rhinitis.

The post-service medical evidence also shows that, although 
the veteran continued to complain of and receive treatment 
for sinusitis in May 2002, February 2003, and in February 
2007, none of his post-service treating physicians have 
related his sinusitis to active service.  Absent competent 
evidence, to include a medical nexus opinion, relating the 
veteran's current sinusitis to active service, the Board 
finds that service connection for sinusitis is not warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claims of service connection for a 
left leg disability, a right shoulder disability, bilateral 
patellofemoral pain syndrome, and for a right foot drop, to 
include a sciatic nerve disorder.  Despite the veteran's 
assertions to the contrary, there is no objective medical 
evidence that he was treated for right foot drop at any time 
during active service.  Instead, his service medical records 
show in-service outpatient treatment in April 1999 and 
January 2000 for complaints of left foot drop.  These records 
also show in-service treatment for left leg quadriceps muscle 
strain in November 1992, right shoulder sprain in April 1993, 
patellofemoral syndrome in August 1997, right shoulder muscle 
strain following a motor vehicle accident in July 1999, and 
chronic left foot/leg weakness with sensory abnormalities in 
January 2000.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of current disability.

The post-service medical evidence shows no complaints of or 
treatment for a right shoulder disability or for bilateral 
patellofemoral pain syndrome at any time since the veteran's 
separation from active service.  With respect to the 
veteran's claims of service connection for a right shoulder 
disability and for bilateral patellofemoral pain syndrome, it 
appears that he is seeking service connection for symptoms - 
right shoulder pain and bilateral knee pain - rather than for 
any underlying disabilities.  In this regard, the Board notes 
that the presence of a mere symptom alone, absent evidence of 
a diagnosed medical pathology or other identifiable 
underlying malady or condition that causes the symptom, does 
not qualify as disability for which service connection is 
available.  See generally Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); vacated in part and remanded on other 
grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).   

The post-service medical evidence also shows that, although 
the veteran was treated for left leg problems following 
service separation, none of his post-service treating 
physicians related them to active service.  He was diagnosed 
with bilateral knee pain, left greater than right, with mild 
functional loss, following VA joints examination in August 
2001.  Dr. R.B. diagnosed the veteran with left leg weakness 
and impaired left foot dorsiflexion in August 2003.  Dr. J.M. 
also noted in September 2003 that the veteran had significant 
problems with his left lower extremity but did not relate any 
of them to active service.  There is no objective evidence in 
the post-service medical records that the veteran's complaint 
of right foot drop could be attributed to active service; 
these records show that, although he was treated for mild 
bilateral foot drop in August 2002, the VA examiner concluded 
in December 2003 that, because the veteran was able to walk 
on his toes - something which would be impossible with 
bilateral foot drop - there was no evidence of bilateral foot 
drop at that examination.  Absent evidence of any current 
right shoulder disability, bilateral patellofemoral pain 
syndrome, or right foot drop, which could be attributed to 
active service, and without a medical nexus between the 
veteran's current left leg disability and active service, the 
Board finds that service connection for a left leg 
disability, a right shoulder disability, bilateral 
patellofemoral pain syndrome, and for a right foot drop, to 
include a sciatic nerve disorder, is not warranted.

Additional evidence in support of the veteran's service 
connection claims is his own lay assertions.  As a lay 
person, however, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Higher Initial Ratings

The veteran also contends that his service-connected left 
lower extremity weakness due to nerve root compression, 
lumbar spine disability, and bilateral hip disabilities are 
more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2008); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2008). All reasonable doubt is 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Veterans 
Court held that, in evaluating a service-connected 
disability, the Board must consider functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. See also 38 C.F.R. § 4.59.

The veteran's service-connected left lower extremity weakness 
due to nerve root compression currently is evaluated as 
20 percent disabling by analogy to 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8520 (sciatic nerve paralysis).  See 
38 C.F.R. § 4.124a, DC 8520 (2008).  The veteran's service-
connected lumbar spine disability currently is evaluated as 
20 percent disabling under 38 C.F.R. § 4.71a, DC 5242 
(degenerative arthritis of the spine) (formerly DC 5292).  
See 38 C.F.R. § 4.71a, DC 5242 (2008).  The veteran's 
service-connected left and right hip disabilities each are 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
DC 5003-5252 (arthritis-limitation of thigh flexion).

A 20 percent rating is assigned under DC 8520 for moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating is assigned under DC 8520 for moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating is assigned under DC 8520 for severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy.  
A maximum 80 percent rating is assigned under DC 8520 for 
complete paralysis of the sciatic nerve where the foot 
dangles and drops, no active movement is possible of muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520 (2008).

With respect to the veteran's higher initial rating claim for 
a lumbar spine disability, the Board observes that VA revised 
the criteria for diagnosing and evaluating the spine 
effective September 26, 2003.  Thus, the veteran is entitled 
to the application of the version of the regulation that is 
more favorable to him from the effective date of the new 
criteria; only the former criteria are to be applied for the 
period prior to the effective date of the new criteria.  
VAOPGCPREC 3-2000.

Under rating criteria in effect prior to September 26, 2003, 
DC 5292 provided that limitation of motion of the lumbar 
segment of the spine is rated 20 percent when moderate and 40 
percent when severe.  See 38 C.F.R. Part 4, § 4.71a, DC 5292 
(2003).  A 20 percent evaluation is available under DC 5295 
for lumbosacral strain with muscle spasm on extreme forward 
bending or a loss of lateral spine motion in a standing 
position.  A 40 percent evaluation is available under DC 5295 
for severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked loss of 
lateral motion with osteo- arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
DC 5295 (2003).

If intervertebral disc syndrome is moderate, with 
symptomatology indicating recurring attacks, a 20 percent 
rating is assigned under DC 5293.  If intervertebral disc 
syndrome is severe, with symptomatology indicating recurring 
attacks with intermittent relief, a 40 percent rating is 
assigned.  Pronounced intervertebral disc syndrome, 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief, is assigned a 60 percent 
rating.  See 38 C.F.R. § 4.71a, DC 5293 (2002).

Under the revised criteria for evaluating spine disabilities, 
the General Rating Formula for Diseases and Injuries of the 
Spine ("General Formula") includes DC 5242 (degenerative 
arthritis).  The General Formula provides disability ratings 
for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. 

For purposes of this case, the Board notes that under the 
General Formula, a 20 percent evaluation is available for 
degenerative arthritis of the spine manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
30 percent evaluation is available for degenerative arthritis 
of the spine manifested by forward flexion of the cervical 
spine 15 degrees of less or favorable ankylosis of the entire 
spine.  A 40 percent evaluation is available for degenerative 
arthritis of the spine manifested by unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A higher 
evaluation of 50 percent is available for unfavorable 
ankylosis of the entire thoracolumbar spine.  Finally, the 
maximum evaluation of 100 percent is available for 
unfavorable ankylosis of the entire spine.  See 38 C.F.R. 
§ 4.71a, DC 5242 (2008).

There are several notes following the General Formula 
pertinent to rating back disabilities.  

Note (1) specifies that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately evaluated under an 
appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  

Note (3) provides that, in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4) provides that each range of motion measurement 
should be rounded to the nearest five degrees.  

Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.
Note (6) provides that disability of the thoracolumbar and 
cervical spine segments should be separately evaluated, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  See generally 
38 C.F.R. §§ 4.71a, DC's 5235 to 5243 (2008). 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Formula or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined. See 38 C.F.R. § 4.25 (2008) (combined ratings 
table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months. A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months. With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order. Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

With respect to the veteran's higher initial rating claims 
for right and left hip disabilities, arthritis due to trauma 
and substantiated by x-ray findings is rated as degenerative 
arthritis under DC 5003.  See 38 C.F.R. § 4.71a, 
DC's 5003, 5010 (2008).  DC 5003 indicates that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate DC for 
the specific joint involved.  When, however, the limitation 
of motion of the specific joint involved is non-compensable 
under the appropriate DC, a rating of 10 percent is 
applicable for each such major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling muscle, 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, DC 5003 provides a 
10 percent evaluation for degenerative arthritis with x-rays 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups.  The maximum evaluation of 
20 percent is available under DC 5003 for degenerative 
arthritis with x-ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  See 38 C.F.R. § 4.71, DC 5003 
(2008).  For the purpose of rating disability from arthritis, 
the hip is considered a major joint.  See 38 C.F.R. § 4.45(f) 
(2008).

Under DC 5252, a 20 percent rating is assigned for thigh 
flexion limited to 30 degrees.  A 30 percent rating is 
assigned for thigh flexion limited to 20 degrees.  A maximum 
40 percent rating is assigned for thigh flexion limited to 
10 degrees.  See 38 C.F.R. § 4.71a, DC 5252 (2008).

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
The evaluation, however, of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2008).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).

A review of the veteran's service medical records indicates 
that, on periodic physical examination in August 1991, 
clinical evaluation was normal except for several tattoos.  

On periodic physical examination in March 1992, the veteran 
denied any relevant medical history and clinical evaluation 
was unchanged.  His history and clinical evaluation were 
unchanged on subsequent periodic physical examinations in 
June 1994 and in August 1996.

The veteran was put on light duty for 14 days in January 1996 
due to lumbar strain.

On outpatient treatment in June 1996, the veteran complained 
of on and off low back pain which had lasted for 3 weeks and 
increased the day before after playing basketball.  He denied 
any tingling or numbness to the legs.  He also reported no 
history of low back pain.  Objective examination showed 
slight guarding when sitting and a full range of motion with 
mild tightness at L4-L5 on forward flexion.  The assessment 
was mechanical low back pain.

In an undated outpatient treatment report in the veteran's 
service medical records, it was noted that he complained of 
low back pain which had lasted for 1 week.  He described his 
low back pain as sharp and deep, manifested by muscle spasms, 
and located in the bilateral suprailiac region with no 
radiation or bowel or bladder symptoms.  Objective 
examination showed tenderness to palpation over bilateral 
iliac crests, straight leg raising to 80 degrees with "very 
tight" hamstrings and adductors/glutes, normal strength, and 
normal sensation.  The assessment was lumbar strain.

Lumbar spine x-rays in July 1996 showed no evidence of a 
fracture, dislocation, or other bone abnormality.  The disc 
spaces and soft tissues were normal.  The impression was a 
normal lumbar spine.

In January 1997, the veteran complained of chronic episodic 
low back pain.  He denied any radicular pain but reported his 
right toes were numb.  He also denied any bowel or bladder 
symptoms.  Objective examination showed guarding on 
transition and gait and at the left iliac crest, trunk 
flexion was to 30 degrees, trunk extension was to 5 degrees, 
and 5/5 strength in the bilateral lower extremities.  The 
assessment was probable derangement.

In May 1998, the veteran complained of a long history of low 
back pain which usually improved with physical therapy.  The 
veteran's normal x-rays in July 1996 were noted.  Objective 
examination showed ambulation with difficulty, a full range 
of motion, "toe touch o.k.", "unassisted return to 
upright" position, no tenderness to palpation in the lumbar 
spine and lower musculature.  The assessment was mechanical 
low back pain.

X-rays of the left hip in July 1999 were normal.

A magnetic resonance imaging (MRI) scan of the veteran's 
lumbar spine in August 1999 showed degenerative disc disease, 
worst at L4-5 and L5-S1, with milder levels of disc 
desiccation of the thoracolumbar junction, a small median and 
left para-median herniated nucleus pulposus (HNP) at L5-S1 
with impression on the thecal sac and very minimal impression 
on the adjacent nerve root at that level, a small similar 
median and left para-median HNP at L4-5 which "may be 
associated with posterior ostephytosis suggesting a hard 
disc."  The impression was a small HNP at L4-5 and L5-S1.

X-rays of the left hip and pelvis in November 1999 were 
essentially unremarkable.

The post-service medical evidence shows that, on outpatient 
treatment in September 2000, the veteran complained of a 5-
year history of insidious onset of gait disturbances, now 
resolved, and numbness to the left lower extremity.  He 
denied any history of trauma or any bowel or bladder 
symptoms.  Physical examination showed 5/5 strength in all 
extremities, questionable "patchy" sensory changes at L5-
S1, and pain on hip flexion.  The impression was symptoms 
most consistent with L5-S1 radiculopathy.

On VA joints examination in August 2001, the veteran's 
complaints included discomfort in the left hip, especially 
when running.  The VA examiner stated that he reviewed 
"briefly" copies of medical records the veteran brought 
with him.  Physical examination of the lower extremities 
showed no definite tenderness in the left hip, painful left 
hip joint movements, and a full range of motion, and an 
unremarkable right hip except for some pain on abduction and 
adduction "to a much lesser degree than the left hip."  X-
rays of the bilateral hips taken in 1999 were normal.  
Current x-rays of the hips showed only mild osteoarthritic 
changes of the hip joints bilaterally.  The radiologist's 
impression was mild osteoarthritic changes.  The diagnoses 
included mild sacroilitis with mild to moderate functional 
loss and degenerative joint disease of the bilateral hips 
with mild to moderate functional loss.

On VA spine examination in August 2001, the veteran's 
complaints included low back problems.  The VA examiner 
stated that he reviewed "briefly" copies of medical records 
the veteran brought with him.  The veteran's history included 
"some patchy decreased sensation noted in the left lower 
extremity."  Although the veteran reported using a cane in 
the past, he currently did not use a cane, crutches, or a 
back brace.  He reported that his back problems "have been 
effecting his occupational and also daily activities to a 
certain extent."  Physical examination of the thoracolumbar 
spine showed no definite tenderness over the thoracic or 
lumbosacral spine, no paravertebral muscle spasm, no fixed 
abnormalities, normal back musculature, some pain associated 
with movement of the thoracolumbar spine, positive bilateral 
straight leg raising, mild weakness of the left lower 
extremity, and symmetrical bilateral deep tendon reflexes.  
Range of motion testing showed forward flexion to 70 degrees, 
backward extension to 50 degrees, left and right lateral 
flexion to 30 degrees, and lateral rotation to 30 degrees on 
either side.  X-rays showed sacroilitis but otherwise were 
within normal limits.  The diagnosis was small HNP L4-5, L5-
S1 with mild left lower extremity weakness and mild to 
moderate functional loss due to pain.

On VA outpatient treatment in May 2002, the veteran 
complained of low back pain with radiation in to both legs, 
left greater than right.  Objective examination showed no 
edema in the extremities and tenderness in the lower back.  
X-rays were normal.  The assessment was backache with 
sciatica.

In August 2002, the veteran complained of low back discomfort 
that had lasted for 4 years.  "He states that since the 
onset of his problem he has not noticed any progression or 
any functional limitations."  The veteran denied any history 
of bladder or bowel problems but reported occasional urgency 
of stool.  Physical examination showed evidence of tenderness 
over the lumbosacral spine and intact sensation.  An 
electromyograph (EMG) of the veteran's bilateral lower 
extremities and lumbar paraspinal muscles showed mild left 
L4-L5 radiculopathy with no evidence of peripheral 
neuropathy.  The VA examiner noted that the veteran "appears 
to be relatively quiescent at the present time.  Indeed, he 
states that he gets good symptomatic relief."  The 
impression was low back discomfort.

On private outpatient treatment with Dr. J.M. in August 2003, 
the veteran's complaints included "significant incapacity 
involving the hip girdle and lower extremity musculature.  He 
ambulates with a degree of difficulty and with a significant 
limp.  He has chronic lower back and lower extremity 
discomfort as a result."  Physical examination showed 
ambulation with a significant limp, some slight asymmetry in 
the hips, no clubbing, cyanosis, or edema, and inability to 
raise the left lower extremity off of the exam table without 
using the left hand, some shortening of the left lower 
extremity with limited abduction, weakened hip flexures on 
the left, and no atrophy in the lower extremities.  The 
impressions included chronic hip and limb girdle 
incapacitation and pain.

On outpatient treatment with Dr. R.B. in August 2003, 
physical examination showed no clubbing, cyanosis, or edema 
in the extremities, 5/5 motor strength in all extremities 
with no drift and a gait within normal limits.  The 
impressions included left leg weakness and impaired 
dorsiflexion on the left.

In a September 2003 letter, Dr. J.M. stated that the veteran 
had limited movement involving the left lower extremity, 
"especially involving the thigh group muscles responsible 
for flexion of the left lower extremity at the knee."  

On VA joints examination in December 2003, the veteran's 
complaints included low back pain with symptoms radiating to 
his bilateral legs, especially his left leg, and associated 
back stiffness, and bilateral hip pain, left greater than 
right, with associated weakness and stiffness in his hips.  
The VA examiner reviewed the veteran's claims file, including 
his service medical records.  He reported flare-ups of his 
pain at least 2-3 times per week lasting for 2-3 hours when 
he pain increased to 10/10 on a pain scale.  His pain 
otherwise was 8/10 and constant.  His associated symptoms 
included numbness in the lower extremities with associated 
weakness.  He also reported bowel complaints.  He used a cane 
occasionally but did not use a back brace.  Physical 
examination showed decreased sensation of the left lower 
extremity, slight extensor hallucis weakness on the left, 4/5 
left leg strength, no tenderness in the lumbar spine, 
bilateral tenderness in the inguinal areas of the hips, and 
intact peripheral pulses.  Range of motion testing of the 
spine showed flexion to 90 degrees, extension to 30 degrees, 
lateral flexion to 35 degrees bilaterally, and rotation to 
30 degrees bilaterally.  Range of motion testing of the hips 
showed flexion to 110 degrees with pain, extension to 
20 degrees, abduction to 40 degrees, adduction to 20 degrees 
on the left and to 10 degrees on the right, external rotation 
to 50 degrees with minimal pain, and internal rotation to 
20 degrees with increasing pain.  X-rays of the hips were 
normal.  X-rays of the lumbar spine showed sclerosis 
involving the left sacroiliac joint but otherwise normal.  
MRI of the lumbar spine showed that the prior mild 
desiccation of L4-5 and L5-S1 had resolved and all lumbar 
intervertebral discs were normal.  The radiologist's 
impression was a normal MRI.  The assessment was a history of 
HNP, L4-5, L5-S1 with mild to moderate impairment related to 
pain, bilateral hip strain with mild to moderate impairment 
related to pain, and left sacroiliac sclerosis.

On VA outpatient treatment in May 2005, the veteran 
complained of lumbar pain which had lasted for 2 days after 
he injured himself during a gold lesion.  He denied any 
change in bowel or bladder habits.  He could bend forward 
about 40 degrees.  The impressions included lumbosacral 
strain.

In September 2005, the veteran complained of back pain 
"after a slip on the golf course recently."  He reported a 
history of back problems and denied any leg numbness or 
tingling.  Physical examination showed some difficulty 
bending over, an inability to touch his toes, and mild 
tenderness over the lumbosacral spine.  The assessment was 
moderate low back pain without neurological deficit.

In November 2005, the veteran's complaints included chronic 
low back pain with no radiation to the lower extremities.  
Physical examination showed no costovertebral angle 
tenderness, no tenderness to palpation in the back, and no 
edema in the extremities.  The impressions included chronic 
low back pain with limitation of spine.

In December 2005, the veteran's complaints included a low 
back injury secondary to a service-connected injury in 1998.  
His low back pain radiated down both legs, left greater than 
right.  The veteran was continent of bowel and bladder "but 
at times he has to rush."  Physical examination showed good 
sitting balance, an independent ability to stand, to get on 
and off the exam table, and to put on and take off his shoes 
and socks, tightness in the lumbosacral spine, tenderness to 
palpation of the paravertebral muscles of the bilateral lower 
lumbar area at L4-5, no tenderness to palpation of the 
bilateral greater trochanter and sciatic notch, 5/5 muscle 
strength, intact sensation to light touch, no visible 
atrophy, and no edema in the legs.  Range of motion testing 
of the lumbar spine showed "about" 70 degrees of flexion 
and lateral flexion to 15 degrees on the right and the left 
with complaints of discomfort during testing.  The veteran 
did not complain of any low back pain during sustained hip 
flexion.  The impressions included a history of chronic low 
back pain, discogenic disorder of the lumbar spine, and 
mechanical low back pain.

MRI scan of the veteran's lumbar spine in August 2006 showed 
normal lumbosacral vertebral body height and alignment and 
mild degenerative changes at L3-S1 with mild bilateral 
foraminal stenosis.  The radiologist's impression was lower 
lumbar degenerative changes with no evidence of disc 
herniation.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial rating greater 
than 20 percent for left lower extremity weakness due to 
nerve root compression.  There is no evidence that the 
veteran's left lower extremity weakness has been more than 
moderately disabling at any time during this appeal.  The 
veteran was not treated for left lower extremity weakness 
during active service; instead, it appears that he first was 
treated for this complaint in August 2001.  Following VA 
joints examination in August 2001, the VA examiner concluded 
that there was only mild to moderate functional loss in the 
left lower extremity.  On VA spine examination in August 
2001, physical examination showed mild weakness of the left 
lower extremity and the diagnoses included mild left lower 
extremity weakness.  In December 2003, the veteran complained 
of associated weakness and stiffness in the left lower 
extremity and physical examination showed decreased sensation 
of the left lower extremity.  Again, the assessment included 
mild to moderate left lower extremity impairment.  These 
findings merit, at best, a 20 percent rating under DC 8520 
for moderate incomplete paralysis of the sciatic nerve.  See 
38 C.F.R. § 4.124a, DC 8520 (2008).  Absent objective medical 
evidence of more than moderate incomplete paralysis or 
complete paralysis of the sciatic nerve, the Board finds that 
an initial rating greater than 20 percent for left lower 
extremity weakness due to nerve root compression is not 
warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim for an initial rating greater 
than 20 percent for a lumbosacral spine disability under 
either the former or revised rating criteria for spine 
disabilities.  The veteran was treated repeatedly during 
active service for lumbosacral spine complaints.  In January 
1997, the in-service examiner noted that his trunk flexion 
was 30 degrees; this complaint appears to have resolved with 
in-service treatment, however, as post-service medical 
records show no similarly limited lumbosacral spine motion.  
There is no objective medical evidence that the veteran's 
service-connected lumbosacral spine disability is manifested 
by severe limitation of motion such that a 40 percent rating 
is warranted under the former DC 5292.  See 38 C.F.R. 
§ 4.71a, DC 5292 (in effect prior to September 26, 2003).  On 
VA examination in August 2001, the veteran's spine had 
70 degrees of forward flexion and no fixed spinal 
abnormalities.  There also is no medical evidence that the 
veteran's thoracolumbar spine has forward flexion to 
30 degrees or less or that he experiences favorable or 
unfavorable ankylosis of the thoracolumbar spine or the 
entire spine such that a higher initial rating than 
20 percent is warranted under DC 5242.  See 38 C.F.R. 
§ 4.71a, DC 5242 (effective September 26, 2003).  On VA 
examination in December 2003, the veteran's spine had 
90 degrees of forward flexion and an MRI showed that all of 
the discs in the lumbosacral spine were normal.  Finally, in 
December 2005, the veteran's spine had 70 degrees of forward 
flexion.  Absent medical evidence of either severe limitation 
of motion, less than 30 degrees of forward flexion, or spinal 
ankylosis, the Board finds that a higher initial rating than 
20 percent for the veteran's service-connected lumbosacral 
spine disability is not warranted.

The  Board has considered whether the veteran's service-
connected lumbosacral spine disability should be evaluated 
under other potentially applicable rating criteria for spine 
disabilities.  Simply put, there is no medical evidence that 
the veteran experiences severe intervertebral disc syndrome 
or severe lumbosacral strain such that a higher initial 
rating than 20 percent is warranted under other potentially 
applicable DC's for spine disabilities.  See 38 C.F.R. 
§ 4.71a, DC's 5293, 5295 (in effect prior to September 26, 
2003).  See also 38 C.F.R. § 4.71a, DC's 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome) (2008).

Further, the Board finds that a separate evaluation for bowel 
or bladder impairment is not warranted.  The veteran denied 
any history of bowel or bladder problems in August 2002 but 
also reported occasional urgency of stool.  In September 
2000, he denied any bowel or bladder symptoms.  He reported 
bowel complaints in December 2003.  He then reported in 
December 2005 that he was continent of bowel and bladder but 
rushed at times.  No physical findings of bowel or bladder 
impairment were noted at any of these outpatient visits or 
examinations.  

The Board also finds that the preponderance of the evidence 
is against the veteran's claims for initial ratings greater 
than 10 percent for right and left hip disabilities.  The 
veteran was not treated for any hip problems during active 
service; instead, his service medical records show that left 
hip x-rays repeatedly were normal.  It appears that the 
veteran first was treated for left hip discomfort on VA 
joints examination in August 2001.  At that time, physical 
examination showed no definite tenderness in the left hip, 
painful left hip joint movements, and a full range of motion.  
X-rays of the hips showed only mild osteoarthritic changes of 
the hip joints bilaterally.  The VA examiner diagnosed 
degenerative joint disease of the bilateral hips.  Private 
treatment in August 2003 showed chronic hip pain.  On VA 
examination in December 2003, the veteran's complaints 
included bilateral hip pain, left greater than right, and 
bilateral tenderness in the hips.  Range of motion testing 
showed flexion to 110 degrees with pain, extension to 
20 degrees, abduction to 40 degrees, adduction to 20 degrees 
on the left and to 10 degrees on the right, external rotation 
to 50 degrees with minimal pain, and internal rotation to 
20 degrees with increasing pain.  X-rays of the hips were 
normal.  The assessment included bilateral hip strain.  These 
findings support, at best, a 10 percent rating under 
38 C.F.R. § 4.71a, DC 5003-5252.  Absent x-ray evidence of 
the involvement of 2 or more joint groups or evidence of 
thigh flexion limited to 30 degrees or less, the Board finds 
that higher initial ratings than 10 percent for right and 
left hip disabilities are not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2008).  
It appears that the veteran has been employed throughout this 
appeal.  He reported in August 2001 that his service-
connected lumbosacral spine disability affected his 
occupation "to a certain extent."  The veteran subsequently 
reported in August 2002 that he had no functional 
limitations.  The evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
veteran that any of his service-connected disabilities has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission to 
the Director, Compensation and Pension Service, for 
assignment of extraschedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) for any of the veteran's service-connected 
disabilities are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for sinusitis, a left leg 
disability, a right shoulder disability, bilateral 
patellofemoral pain syndrome, and for a right foot drop, to 
include a sciatic nerve disorder, is denied.

Entitlement to an initial rating greater than 20 percent for 
left lower extremity weakness due to nerve root compression 
is denied.

Entitlement to an initial rating greater than 20 percent for 
a lumbosacral spine disability is denied.

Entitlement to an initial rating greater than 10 percent for 
a right hip disability is denied.

Entitlement to an initial rating greater than 10 percent for 
a left hip disability is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


